DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 3, 7, 8, 10, 14, 15 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hawthorne et al. (USPN 11,294,800).
Regarding claim 1, Hawthorne teaches a method for data privacy and clearance traversal, the method comprising: receiving, via a computing device, a first model having an associated first clearance [Col. 10, lines 44-63, receives score space file as model for first simulation]; determining, via model operation circuitry of the computing device, a faulty outcome of the first model due to the first clearance [Col. 10, line 64 – Col. 11, line 21, determines first outcome after initial model]; receiving, via clearance circuitry of the computing device, a second model having an associated second clearance [Col. 11, lines 22-39, second model is generated based on output of first model having firmer constraints]; inputting, via the clearance circuitry of the computing device, the faulty outcome of the first model to the second model [Col. 11, lines 22-39, the outcome is fed to adaptive search again and then iterative process happens and at the same time the data is fed to scenario dataset]; generating, via the model operation circuitry of the computing device, a traversal outcome of the second model [Col. 11, lines 22-39, outcome of second model and subsequent models is generated and stored in scenario dataset]; and inputting, via the model operation circuitry of the computing device, the traversal outcome to the first model so as to traverse a clearance issue associated with the first clearance [Col. 11, lines 22-39, the outcome of second and subsequent models from dataset 222 is inputted to first model to check for clearance parameters based on more stringent requirements].
Regarding claims 3, 10 and 20, Hawthorne teaches generating, via the computing device, a notification in response to determining the faulty outcome [Fig. 7, 220 and 222 store the outcome of the model].
Regarding claims 7 and 14, Hawthorne teaches determining, via the model operation circuitry, an updated outcome for the first model [Fig. 7, 222, performance boundaries and ranked scenarios are updated outcome].
Regarding claim 8, Hawthorne teaches an apparatus for data privacy and clearance traversal, the apparatus comprising: communications circuitry configured to: receive a first model having an associated first clearance [Col. 10, lines 44-63, receives score space file as model for first simulation]; and receive a second model having an associated second clearance [Col. 11, lines 22-39, second model is generated based on output of first model having firmer constraints]; model operation circuitry configured to determine a faulty outcome of the first model due to the first clearance [Col. 10, line 64 – Col. 11, line 21, determines first outcome after initial model]; and clearance circuitry configured to input the faulty outcome of the first model to the second model, wherein the model operation circuitry is further configured to: generate a traversal outcome of the second model [Col. 11, lines 22-39, outcome of second model and subsequent models is generated and stored in scenario dataset]; and LEGAL02/39574941 v1A&B Ref. No.: 011655/540829input the traversal outcome to the first model so as to traverse a clearance issue associated with the first clearance [Col. 11, lines 22-39, the outcome of second and subsequent models from dataset 222 is inputted to first model to check for clearance parameters based on more stringent requirements].
Regarding claim 15, Hawthorne teaches a non-transitory computer-readable storage medium for using an apparatus for data privacy and clearance traversal, the non-transitory computer-readable storage medium storing instructions that, when executed, cause the apparatus to: receive a first model having an associated first clearance [Col. 10, lines 44-63, receives score space file as model for first simulation]; determine a faulty outcome of the first model due to the first clearance [Col. 10, line 64 – Col. 11, line 21, determines first outcome after initial model]; receive a second model having an associated second clearance [Col. 11, lines 22-39, second model is generated based on output of first model having firmer constraints]; input the faulty outcome of the first model to the second model [Col. 11, lines 22-39, the outcome is fed to adaptive search again and then iterative process happens and at the same time the data is fed to scenario dataset]; generate a traversal outcome of the second model [Col. 11, lines 22-39, outcome of second model and subsequent models is generated and stored in scenario dataset]; and input the traversal outcome to the first model so as to traverse a clearance issue associated with the first clearance [Col. 11, lines 22-39, the outcome of second and subsequent models from dataset 222 is inputted to first model to check for clearance parameters based on more stringent requirements].
Allowable Subject Matter
Claims 2, 4-6, 9, 11-13 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jovanovic (USPN 11,144,680) teaches a method for visualizing a three-dimensional model of an object in a two-dimensional environment involves obtaining two-dimensional environment and adjust ground plane based on user input.  The ceiling height is adjusted based on user input.  The laser input for wall floor intersection point is obtained to generate wall perp to ground plane based on wall for intersection point.
Grehant (USPN 10,949,425) teaches providing variables of a set of observations of similar events, providing a multiplicity of models, and indexing the multiplicity of models with the variables of the set of observations.  A model is queried according to one or more variables.  The model is returned because of the query.
Jones (USPN 10,769,113) teaches receiving several changes associated with a local object model.  The local object model is a file system and the object comprise files and directories within the file system.  A network-based storage server stores the remote object model.  The processor identifies outcome attribute states of the objects that are modified by the changes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211. The examiner can normally be reached Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chandrahas B Patel/         Primary Examiner, Art Unit 2464